DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the stabilizing mechanism being a detachable threaded string,” as recited in claim 7 line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a slit,” as recited in claim 8 line 2 must be shown or the feature(s) canceled from the claim(s).  By definition the large opening as shown in applicant’s figures is not a “slit,” the claimed opening can be described as an opening or an aperture. No new matter should be entered.

Therefore, the limitations “a catch plate,” as recited in claim 12 line 2 must be shown or the feature(s) canceled from the claim(s).  A single dispenser comprising all limitations of the independent claim 1 and dependent claim 12 must be shown in a single embodiment, not in alternative embodiments.
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both “is a detachable threaded string,” “a hook and loop fastener tab” and “shelves of ledges built within.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a stabilizing mechanism” as recited in claim 6 line 2;.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitation “a stabilizing mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. The specifications disclose the stabilizing mechanism “is a detachable threaded string,” “a hook and loop fastener tab” and “shelves of ledges built within” without reciting as to what specifically is the stabilizing mechanism as claimed. The use of the term “system, device and mechanism” are not adequate structure for performing the cited function because it does not describe a particular structure for performing the function. 
The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claim 6 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3,6,16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1 and 16 recite the limitations “wherein the dispensing system (80) dispenses a single facemask at a time from the plurality of facemasks stacked within the storage compartment,” in lines 15-17.  It is unclear how the dispensing system which is a biasing member, dispenses a single facemask at a time from the plurality of facemasks stacked within the storage compartment when the function of the biasing member to bias the stack of facemasks towards the dispenser opening.  The biasing member does not dispense facemasks. It is the user which manually removes the frontmost facemask of the stack.  Appropriate corrections in the claim are required.
	
	Claim 3 recites the limitations “dispensing system dispenses a facemask on manual activation,” in lines 1-2.  The dispensing system as claimed and as shown in applicant’s Figures is not capable of dispensing a facemask on manual activation.  The dispensing system as recited is a biasing spring which biases the stack forward and does not dispense a facemask on manual activation.  It is the user which manually removes the frontmost facemask of the stack.  Appropriate corrections in the claim are required.
Claims 6 and 20 recite the limitations “stabilization mechanism,” in line 2.  It is unclear as what specifically is the stabilization mechanism claimed.  The specifications recite a plurality of mechanisms that are disclosed as stabilization mechanisms for example “is a detachable threaded string,” “a hook and loop fastener tab” and “shelves of ledges built within” however the drawings indicate member element (9) which is a panel disposed at the front end of the dispenser not disclosed in the specifications.  Appropriate clarification is required as to what is the “stabilization mechanism.”  It is generally understood and broadly construed to means the “stabilization mechanism” is a retaining front wall.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2-8,10,13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Rudd (US 2007/0062843 A1).

Referring to claim 1.  Rudd discloses a facemask dispensing device (20; Figure 1), the device comprising: 
a main body (24); 
a storage compartment (interior cavity of 24); a dispensing system (80); a lid (26); a plurality of facemasks (30); the storage compartment (interior cavity of 24) traversing normally and centrally through the main body (see configuration of singular housing in Figure 1); the dispensing system (80) being mounted onto the main body (24); the lid (26) being mounted onto a first end of the main body (front of 24); the lid (26) being mounted over the storage compartment (the lid covers the housing); the plurality of facemasks (30) being stacked within the storage compartment (interior cavity of 24); and the dispensing system (80) being operably coupled in between the storage compartment and the plurality of masks (see configuration in Figure 6), wherein the dispensing system (80) dispenses a single facemask at a time from the plurality of facemasks stacked within the storage compartment (the dispensing member biases the facemasks towards the dispensing opening).

Referring to claim 2.  Rudd discloses a facemask dispensing device (20; Figure 1), the device comprising: 
wherein the single facemask (30) is the first facemask from the stacked plurality of facemasks (22a), and the single facemask being positioned adjacent the first end of the main body (front dispensing end).
Referring to claim 3.  Rudd discloses a facemask dispensing device (20; Figure 1), the device comprising: 
wherein the dispensing system (80) dispenses a facemask on manual activation (the dispensing member biases the facemasks towards the dispensing opening).

Referring to claim 4.  Rudd discloses a facemask dispensing device (20; Figure 1), the device comprising: 
a support plate (70; Figure 5B); at least one fastener (through opening 90) the support plate (70) being mounted onto a second end of the main body (rear end of dispenser), wherein the second end is positioned opposite to the first end across the main body (see dispenser); and the at least one fastener (90) being integrated onto the support plate (70).

Referring to claim 5.  Rudd discloses a facemask dispensing device (20; Figure 1), the device comprising: 
wherein the storage compartment (interior cavity of 24) being delineated by the first end and the support plate (disposed between the front and support plate).

Referring to claims 6 and 20.  (see objections above) Rudd discloses a facemask dispensing device (20; Figure 1), the device comprising: 
a stabilizing mechanism (front wall of 22a; Figure 1); the stabilizing mechanism being positioned within the storage cavity (Figure 1); and the stabilizing mechanism being operably coupled to the plurality of facemasks (bear against frontmost facemask), such that the stabilizing mechanism retains the plurality of facemasks in an orientation that facilitates dispensing (see held masks in cartridge 22a; Figure 1).

Referring to claim 7. Rudd discloses a facemask dispensing device (20; Figure 1), the device comprising: 
wherein the stabilizing mechanism being a detachable threaded string (see the felt and right face strings on masks 30; Figure 2).

Referring to claim 8. Rudd discloses a facemask dispensing device (20; Figure 1), the device comprising: 
a slit (32); and the slit traversing normally through the lid (26).

Referring to claim 10. Rudd discloses a facemask dispensing device (20; Figure 1), the device comprising: 
wherein the lid (26) is in a closed mode: 
the lid covering the storage cavity (as in Figure 1).

Referring to claims 13 and 18. Rudd discloses a facemask dispensing device (20; Figure 1), the device comprising: 
an inner plate (rear wall of 52); the inner plate (52) being mounted within the storage cavity; the inner plate (52) being terminally connected to the dispensing system (80); and the inner plate being slidable along a length of the storage cavity (movable along the length of cavity).

Referring to claims 14 and 19. Rudd discloses a facemask dispensing device (20; Figure 1), the device comprising: 
wherein the plurality of facemasks (30) being positioned adjacent the inner plate (52), opposite to the dispensing system (80).

Referring to claim 15. Rudd discloses a facemask dispensing device (20; Figure 1), the device comprising: 
wherein the dispensing system (80) being a loaded spring (leaf spring).

Referring to claim 16.  Rudd discloses a facemask dispensing device (20; Figure 1), the device comprising: 
a main body (24); 
a storage compartment (interior cavity of 24); a dispensing system (80); a lid (26); a plurality of facemasks (30); 
a support plate (70); and 
at least one fastener (90); 
the storage compartment (interior cavity of 24) traversing normally and centrally through the main body (see configuration of singular housing in Figure 1);

the lid (26) being mounted onto a first end of the main body (front end of 24); the dispensing system (80) being operably coupled in between the storage compartment and the plurality of masks (see Figure 1), wherein the dispensing system (80) dispenses a single facemask at a time from the plurality of facemasks stacked within the storage compartment (the dispensing member biases the facemasks towards the dispensing opening); the support plate (70) being mounted onto a second end of the main body (back end), wherein the second end is positioned opposite to the first end across the main body (see Figure 1); and the at least one fastener (through opening 90 when installed; not shown) being integrated onto the support plate (70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rudd (US 2007/0062843 A1) in view of Kump (US 5,470,138).

Referring to claims 9 and 17. Rudd discloses a facemask dispensing device (20; Figure 1), the device comprising: 
wherein the lid being hingedly (fixedly) connected to the first end of the main body (front end of dispenser).
Rudd does not disclose the lid being hingedly connected to the first end of the main body.
Kump disclose a coupon dispenser apparatus (Figure 1) wherein the lid (14)is hingedly connected to the first end of the main body (10).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rudd to include the lid being hingedly connected to the first end of the main body as taught by Kump because the stack can be readily inserted through the front of the dispenser thus allowing the dispenser to be disposed in tight areas.

Referring to claim 11. Kump disclose a coupon dispenser apparatus wherein wherein the lid (14) is in an open mode: the lid exposing the storage cavity (see Figure 2).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudd (US 2007/0062843 A1) in view of Tornquist (US 3,037,673).

Referring to claim 12. Rudd does not disclose a catch plate mounted adjacent the first end.
Tornquist discloses a product dispenser wherein a catch plate (58; Figure 2) is mounted adjacent the first end of the main body (dispensing end of dispenser).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Rudd to include a catch plate mounted adjacent the first end as taught by Tornquist because a catch plate would prevent dispensed articles dropping to the floor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH KUMAR/Primary Examiner, Art Unit 3651